Citation Nr: 1538953	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee disability.
 
2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected cervical spine, right knee, and left knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claim has since been transferred to the RO in New Orleans, Louisiana.  In this regard, the Board notes that a February 2006 rating decision initially denied service connection for the Veteran's claimed disorders; however, he was subsequently afforded a VA examination pertaining to such disorders in May 2006.  Thereafter, his claims were readjudicated in the September 2006 rating decision on appeal.  See 38 C.F.R. 
§ 3.156(b) (2015).

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is associated with the claims file.    

The Board remanded the instant matter in December 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through March 2013, which were considered in the July 2013 supplemental statement of the case, and a May 2015 Appellant's Post-Remand Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.    

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right hip disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.
 
2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right foot disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015). 

2.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2005 and May 2006 letters, sent prior to the September 2006 unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a December 2012 letter advised him of the evidence and information necessary to substantiate his service connection claims on a secondary basis, as well as the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra. 
While the December 2012 letter was issued after the September 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2012 letter was issued, the Veteran's claim was readjudicated in a July 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, in response to the Board's remand, the Veteran was asked in a December 2012 letter to complete appropriate authorization forms so that VA could obtain treatment records from his private physician, Dr. Phillips.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist.

Additionally, the Veteran was afforded a VA examination in May 2006 that addressed his claimed right hip and right foot disorders.  The Board finds that the VA examination and opinion is adequate to decide the issues as it was predicated on an interview with the Veteran, a review of the record, and an appropriate examination.  In this regard, the examination failed to reveal diagnosed disabilities pertaining to the Veteran's right hip and foot.  Furthermore, as discussed herein, there is no other competent evidence of record suggesting a current diagnosis of such disorders.  Therefore, with respect to these claims, an opinion regarding whether such alleged disorders are related to the Veteran's military service is not necessary to decide these claims. 

Moreover, the Board determines that the AOJ has substantially complied with the December 2012 remand directives by obtaining the Veteran's updated VA treatment records and requesting that the Veteran provide authorization to obtain private treatment records.  As such, the Board finds that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the current nature and etiology of the Veteran's claimed conditions.  Furthermore, the undersigned explained what was necessary to grant service connection for his various claims, namely evidence of a current diagnosis and a nexus to military service or a service-connected disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Moreover, the Veteran's testimony revealed the existence of outstanding private medical records. In this regard, as requested by the Veteran's representative, the Board held the record open until October 2012 for the submission of additional evidence.  Ultimately, no additional evidence was received.  Even so, the Board remanded the case in December 2012 in order to obtain such private treatment records, as well as updated VA treatment records.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's claims, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Right Hip Disorder

The Veteran contends that he currently suffers from a right hip disorder, manifested by pressure, pain, and a popping sound, that started while he was in service.  In this regard, he alleges that such is due to repeated trauma during his military service as a result of his service duties, to include forced marches with packs and sleeping on the ground.  In this regard, he testified at his August 2012 hearing that the popping had been occurring since he was in the military, and that he took over the counter medication to treat the associated pain.  In the alternative, the Veteran claims that his right hip disorder was caused or aggravated by his service-connected right knee disability, characterized as right knee patellofemoral pain syndrome.  

The Veteran's service treatment records reflect that, in April 1988, he reported pain in the right side of his groin and popping.  A May 1988 treatment note indicated the Veteran was seen with complaints of chronic hip pain and a popping sensation in his right hip. A November 1988 note indicated the popping was still present.  In a July 1989 Report of Medical History, the Veteran reported hip popping and soreness.  A May 1997 service treatment note indicated the Veteran was seen for hip and lower back pain after playing basketball.  In a March 2001 Report of Medical History, the Veteran indicated a popping in his hip.  In an August 2005 Report of Medical History, the Veteran reported experiencing painful joints.  In a contemporaneous Report of Medical Assessment, the Veteran indicated hip pain.  An undated document labeled "Chronic Care Flowsheet," contained in the Veteran's record, indicates an onset of chronic right hip pain in November 1988. 

In May 2006 the Veteran underwent a VA examination in connection with his claim for service connection.  At such time, it was noted that the Veteran had experienced right hip pain for the past 12 years.  The Veteran denied that the condition was due to injury, and reported stiffness, swelling, lack of endurance, and locking.  He reported constant pain in the right hip at that time, which he treated with over the counter medication, but also indicated that the condition was subject to flare-ups, which resulted in difficulties standing, walking, or moving. 

On examination, the Veteran's hip joints were found to be within normal limits.  The joints were not in any fixed position, nor was ankylosis present.  The Veteran's range of motion in his hips was normal, bilaterally, without evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The VA examiner also reviewed an x-ray of the Veteran's right hip, and found no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  He concluded that there was no pathology to render a diagnosis related to the Veteran's hips. 

Following the Board's remand in December 2012, VA treatment records were obtained.  A complete review of the records provided indicates a lack of any diagnosis of a condition or disability referable to the Veteran's right hip.  

The Board finds that service connection for a right hip disorder cannot be established as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal. 

The only evidence that the Veteran currently suffers from a right hip disorder are his statements and testimony.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a right hip disability, absent obvious trauma or a fracture, are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals as such involve knowledge of the musculoskeletal system, to include the hip joint, and the administration and interpretation of objective tests, to include range of motion studies and diagnostic imaging such as an X-ray or MRI.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the Veteran has not stated that he had a fracture or other lay observable injury to his hip, and there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate training and expertise to competently self-diagnose a hip disorder, any lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right hip disability either before or during the pendency of the claim, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

Therefore, the Board finds that service connection for such claimed disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Right Foot Disorder

The Veteran contends that he had the onset of right foot pain while in service.  At his August 2012 Board hearing, he attributed the pain to an incident where "something dropped on it."  He reported experiencing a steady, aching pain in his right foot, which he treated with an ACE bandage.  The Veteran has further alleged that such is due to repeated trauma during his military service as a result of his service duties, to include forced marches with packs and sleeping on the ground.  In the alternative, the Veteran claims that his right foot disorder was caused or aggravated by his service-connected right knee disability, characterized as right knee patellofemoral pain syndrome.  

Despite the Veteran's contention, his service treatment records are negative for any treatment for an incident related to dropping an object on his right foot.  In a March 2001 Report of Medical History, the Veteran reported experiencing foot trouble.  A contemporaneous Report of Medical Examination, however, indicated that his feet and lower extremities were normal upon clinical evaluation.  In an August 2005 Report of Medical History, made at his discharge from service, the Veteran reported experiencing foot trouble, but again, the accompanying Report of Medical Examination indicated his feet were normal upon clinical evaluation.

As noted above, the Veteran underwent a VA examination in May 2006.  In the resulting examination report, it was noted that the Veteran experienced intermittent pain in his right foot, which had been present for the past 6 years.  The pain occurred as often as two to three times per week, for a length of a few hours.  The pain was characterized as aching, elicited by physical activity, and relieved by over-the-counter medication.  There were no symptoms while at rest, but he had pain, stiffness, and swelling while standing and/or walking.  The Veteran's functional impairment included difficulty standing or running for extended periods of time during flare-ups.  

Examination of the feet showed no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  There was no deformity noted.  Dorsiflexion of all of the toes produced no pain.  The Veteran did not appear to have limited function for standing or walking. X-rays of the right foot showed no evidence of fracture or other significant bone, joint or soft tissue abnormality.  The examiner concluded that there was no pathology to render a diagnosis. 

As noted above, the Veteran's VA treatment records were obtained following the Board's December 2012 remand.  A complete review of the records provided reveals an absence of any diagnosis of a condition or disability concerning the Veteran's right foot.  

The Board finds that service connection for a right foot disorder cannot be established as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal. 

The only evidence that the Veteran currently suffers from a right foot disorder are his statements and testimony.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.

However, matters of a diagnosis of a right foot disability, absent obvious trauma or a fracture, are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals as such involve knowledge of the musculoskeletal system, to include the hip joint, and the administration and interpretation of objective tests, to include range of motion studies and diagnostic imaging such as an X-ray or MRI.  See Jones, supra.  In this regard, the Veteran has not stated that he had a fracture or other lay observable injury to his hip, and there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate training and expertise to competently self-diagnose a foot disorder, any lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right foot disability either before or during the pendency of the claim, there can be no valid claim for service connection.  See Gilpin, supra; Brammer, supra. 

Therefore, the Board finds that service connection for such claimed disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right hip disorder is denied. 

Service connection for a right foot disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's April 1985 enlistment examination showed his spine to be normal, and an associated Report of Medical History was negative for back pain.  Therefore, he is presumed to have entered service in sound condition. 38 U.S.C.A. § 1111.  His service treatment records document complaints of lower back pain in October 1986, June 2004, and August 2005.  

In the May 2006 VA examination report, the Veteran indicated experiencing intermittent lower back pain, elicited by physical activity and relieved by muscle relaxers, over-the-counter medication, and chiropractic treatment.  X-rays showed good alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained.  The SI joints were unremarkable.  Upon examination, there was no radiation of pain, spasms or tenderness. Lumbar range of motion was normal without evidence of pain, fatigue, weakness, lack of endurance, or incoordination after use.  The VA examiner determined that there was no pathology to render a diagnosis at that time.

At his August 2012 hearing, the Veteran reported experiencing back pain after being in the military for ten years.  He attributed it to having to walk on a metal ship in the Navy, and then having to perform forced marches while wearing packs in the Marine Corps.  In the alternative, the Veteran contended that his lower back disorder is due to his service-connected cervical spine, right knee, and left knee disabilities.

Following the Board's December 2012 remand, further VA treatment records were obtained.  In a December 2012 VA treatment note, a VA physician reviewed November 2012 x-rays of the Veteran's lower back and diagnosed him with mild degenerative spondylosis and sacroiliitis. 

As the Veteran now has a diagnosis of a lower back disability, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of such disorder.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination so as to determine the nature and etiology of his lower back disorder.  The record, to include a copy of this Remand, must be made available for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner is instructed to answer the following:
 
(A) Identify all current disorders of the lower back. 

(B) Then, in respect to each diagnosed disorder of the Veteran's lower back, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disorder had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service, to include his reports of walking on metal surfaces and/or hiking with heavy packs.

(C)  Then, in respect to each diagnosed lower back disorder, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current lower back disorder was caused OR aggravated by the Veteran's service-connected cervical spine disability, right knee disability, or left knee disability.  

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements regarding the nature, onset, and symptomatology associated with his lower back disorder. A detailed rationale for any opinion offered must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


